i          i      i                                                                              i        i        i




                                    MEMORANDUM OPINION


                                              No. 04-08-00486-CR

                                         IN RE Felix HERRERA, Jr.

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 30, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           Felix Herrera, Jr. has filed a pro se petition for writ of mandamus asking this court to compel

the trial court to rule on his motion to quash his indictments which relator states that he filed on June

9, 2008. According to the information available in the underlying causes, Shawn Sheffield has been

appointed to represent Herrera. Herrera is not entitled to hybrid representation - partially pro se and

partially by counsel. Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). “[A]s a

consequence, [the] trial court is free to disregard any pro se motions presented by [Herrera].” Id.




           1
          This proceeding arises out of Cause Nos. 2008-CR-1192 & 2008-CR-1193, styled The State of Texas v. Felix
Herrera, Jr., pending in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.
                                                                                                      04-08-00486-CR

Because Herrera has appointed counsel, he must look to his counsel for representation. Accordingly,

the petition for writ of mandamus is denied.2

                                                                 PER CURIAM



DO NOT PUBLISH




       2
           The information available in the underlying causes also shows that they are set for trial on August 18, 2008.

                                                           -2-